DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The Examiner has been unable to identify any structural or functional significance associated with the “m-n” language of claims 6 and 7, where m and n are integers from 1 to 4. Rather, the Examiner understands this language to simply be a descriptive tool to differentiate the various connection members. The limitations will be interpreted accordingly. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, on lines 2 and 6, claim 3 recites the limitations "the first shape memory alloy driving wires" and "the second shape memory alloy driving wires." There is insufficient antecedent basis for these limitations in the claim. Claims 1 and 2, on which claim 3 depends, only establish basis for a single first shape memory alloy driving wire and a single second shape memory alloy driving wire. The Examiner suggests amending the claim to recite that each of the first and second shape memory alloy driving wires respectively comprises a plurality of first and second shape memory alloy driving wires, as in claims 20 and 22. Claims 4-7 are rejected as indefinite because they depend on claim 3 and fail to remedy its indefiniteness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,9,18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (Korean Application Number: KR 10-2019-0121043).
As to claim 1, Shin teaches a camera module (Fig. 2, camera module “1”), comprising: 
a fixed case (Fig. 2, fixed frame “22”);
a first rotation case (Fig. 2, first movable frame “24” excluding rotation shaft “240”) configured to rotate in the fixed case around a first axis ([0066]); 
a second rotation case (Fig. 2, second movable frame “26” excluding rotation shaft “260”) configured to rotate in the first rotation case around a second axis, perpendicular to the first axis ([0068]); 
a sub-module (Fig. 2, optical module “5”) fixed in the second rotation case ([0068], lines 1 and 2); 
a first shape memory alloy driving wire (Fig. 2, SMA wire “328L/R”) connected to the first rotation case (Fig. 2; [0058], line 1; {The first movable frame is indirectly connected to the SMA wire “328L/R” via rotation shaft “240” and conductive member “324.” Note the discussion of the scope of “connected” on p. 8, para. [0046] of the Applicant’s specification.}); and 
a second shape memory alloy driving wire (Fig. 2, SMA wire “348L/R”) connected to the second rotation case (Fig. 2; [0058], line 1; {The second movable frame is indirectly connected to the SMA wire “348L/R” via rotation shaft “260” and conductive member “344.” Again, note p. 8, para. [0046].}).
As to claim 9, Shin teaches the camera module of claim 1, wherein the first rotation case is disposed on a first rotation shaft of the fixed case (Fig. 2, rotation shaft “240”; {The Examiner interprets “of the fixed case” as in the context of being associated with the fixed case. In Shin, rotation shaft “240” rotates within tilt groove “220” formed in the fixed frame “22.”}), and the second rotation case is disposed on a second rotation shaft of the first rotation case (Fig. 2, rotation shaft “260”; {The Examiner interprets “of the first rotation case” as in the context of being associated with the first rotation case. In Shin, rotation shaft “260” rotates within tilt groove “242” formed in the first movable frame.}).
As to claim 18, Shin teaches a camera module (Fig. 2, camera module “1”), comprising: 
a first case (Fig. 2, fixed frame “22”) having a first rotation member configured in a first axis direction (Fig. 2, tilt groove “220”; {A plane of the tilt groove “220” is “configured” along the Y- and Z-axis directions.}); 
a second case (Fig. 2, first movable frame “24”) having a second rotation member configured in a different second axis direction (Fig. 2, tilt groove “242”; {A plane of the tilt groove “242” is “configured” along the X- and Z-axis directions.}); 
a third case (Fig. 2, second movable frame “26”) comprising a lens sub-module (Figs. 1 and 2, optical module “5”; [0051] and [0052]); and 
plural shape memory alloy driving wires (Fig. 2, SMA wires “328L/R” and “348L/R”), including a first shape memory alloy wire (Fig. 2, SMA wire “328L/R”) configured to control varied rotation of the second case using the first rotation member ([0077] and [0078]), and a second shape memory alloy wire (Fig. 2, SMA wire “348L/R”) configured to control varied rotation of the third case using the second rotation member ([0086] and [0087]).
As to claim 19, Shin teaches the camera module of claim 18, further comprising a flexible circuit board (Fig. 2, flexible PCB “40”) configured to provide electrical changes to the first shape memory alloy wire that correspondingly changes a rotational orientation of the second case with respect to the first case about the first rotation member, and configured to provide electrical changes to the second shape memory alloy wire that correspondingly change rotational orientation of the third case with respect to the second case about the second rotation member ([0098]-[0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Korean Application Number: KR 10-2019-0121043).
As to claims 12 and 13, Shin teaches the camera module of claim 1. Although Shin does not expressly state it, the Examiner takes official notice to the use of a lens holder that supports a lens within a camera module and to adjusting the “vertical” position of the lens (i.e., changing its elevation) to focus the module, as well known in the art. One of ordinary skill in the art would have been motivated to include a focusing mechanism in Shin’s optical module that either adjusts the vertical position of the lens in the lens holder or that adjusts the vertical position of the lens holder because this would allow for both focusing and shake correction to be performed in Shin’s camera module, thereby accomplishing two important image capturing processes in a small form factor device.  

Allowable Subject Matter
1.	Claims 14-17 and 23-26 are allowed, and the following is an examiner’s statement of reasons for allowance: As to claim 14, the prior art fails to disclose a fixed case and two rotation cases that are connected by shape memory alloy wires as detailed in the claim. As detailed in the prior art rejections above, Shin discloses a fixed case, two rotation cases, and shape memory alloy wires that drive rotation of the rotation cases. However, the reference does not disclose that the wires connect different cases and are positioned on surfaces of those cases as claimed. Rather, Claim 23 is a broader recitation of claim 14 that nonetheless still recites its allowable features. Claims 15-17 and 24-26 are allowed because they depend on either claim 14 or claim 23.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 2,8,10,11, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Like claims 14 and 23, claims 2,20, and 22 recite connection between different cases via the shape memory alloy wires and are allowable for the reasons above. As to claim 10, Shin illustrates that the rotation shafts are principally associated with what can be construed as the first rotation case and the second rotation case, although those shafts can be considered “of the fixed case” and “of the first rotation case” as explained in the prior art rejection of claim 9 above. However, Shin is clear that the tilt grooves are provided in the fixed case and only one rotation case, not in the first and second rotation cases as recited in claim 10. Also, Shin’s fixed case and one rotation case do not include respective protrusions that are provided with those tilt grooves. Claims 8,11, and 21 are allowed because they depend on either claim 2, claim 10, or claim 20.

Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: Hu et al. (US 2017/0285443) discloses a camera module comprising two frames that are connected to another frame via shape memory alloy wires. However, one of the two frames does not rotate within the other. Also, the two frames do not rotate or include respective members that rotate in axes perpendicular to each other. Seol et al. (US 2018/0239161) discloses a camera module with a rotation assembly for a prism. The assembly includes two frames or cases, one of which rotates within the other. Additionally, the frames are designed to rotate about different, perpendicular axes. However, the reference does not disclose the use of shape memory alloy wires to drive rotation. Kim et al. (US 2018/0149824) discloses another example of a camera module comprising shape memory alloy wires that drive rotation of the camera module to correct hand shake.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/10/2022